
	

113 HR 5064 IH: Lean and Responsive Government Act
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5064
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Latham (for himself, Mr. Cuellar, Mr. Collins of New York, Mr. Hall, Mr. Wilson of South Carolina, Mr. Burgess, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To require government-wide application of continuous process improvement methods to reduce waste
			 and improve the effectiveness of the Federal Government, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Lean and Responsive Government Act.
		2.Findings; policy
			(a)FindingsThe Congress finds the following:
				(1)Nearly 100 major United States corporations, countless small businesses, and many government
			 entities around the world have reduced waste in their operations and
			 improved the quality of the goods and services they provide by
			 implementing continuous process improvement methodologies, most commonly
			 lean six sigma.
				(2)Use of this methodology has resulted in average cost reductions greater than 25 percent while also
			 improving the quality of goods and services.
				(3)The use of continuous process improvement lean six sigma within the Department of Defense and
			 several other departments and agencies has demonstrated that it can
			 successfully be applied across the Federal Government.
				(4)Continuous process improvement is essential for Federal agencies to be successful in setting and
			 meeting performance goals and is a key component that is missing from
			 current statutory requirements for performance improvement efforts.
				(5)Clear direction and authority from Congress is needed to ensure this innovative management process
			 from the private sector is applied across the Federal Government to
			 achieve waste reduction and optimal efficiency.
				(b)Congressional statement of policyIt shall be the policy of the United States—
				(1)to reduce waste and improve the effectiveness of the Federal Government through the use of
			 continuous process improvement methods;
				(2)to require each Federal agency to implement the necessary capabilities to fully institutionalize
			 such methods within such agency to reduce waste while maintaining or
			 improving the level of services provided by the Federal Government; and
				(3)that the savings from such methods may be used to justify agency funding requests.
				3.Continuous process improvement
			(a)Continuous process improvement definedSection 1101 of title 31, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(3)continuous process improvement means a management methodology (commonly referred to as lean six sigma) that combines tools to
			 improve process speed, reduce waste, and incorporate requirements with
			 data driven project analysis to provide products and services with
			 improved quality at lower cost.. 
			(b)Agency performance reportingSubsection (c) of section 1116 of such title is amended—
				(1)in paragraph (6)(E), by striking ; and and inserting a semicolon;
				(2)in paragraph (7), by striking the period and inserting ; and; and
				(3)by inserting at the end the following new paragraph:
					
						(8)describe the implementation of continuous process improvement, including information on each of the
			 following:
							(A)The extent to which employees have received continuous process improvement training appropriate to
			 the position of such employee, and its relation to the deployment goals in
			 a typical application of continuous process improvement.
							(B)A description of the application of continuous process improvement in cost-reduction projects,
			 including any performance or quality improvements and cost savings
			 realized as a result of such application.
							.
				(c)Implementation resultsSubsection (c) of section 1122 of such title is amended—
				(1)in paragraph (8), by striking ; and and inserting a semicolon;
				(2)in paragraph (9), by striking the period and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(10)a description of the results of the government-wide implementation of continuous process
			 improvement..
				(d)Chief Operating Officer requirementSubsection (b) of section 1123 of such title is amended—
				(1)in paragraph (3), by striking ; and and inserting a semicolon;
				(2)in paragraph (4), by striking the period and inserting ; and; and
				(3)by inserting at the end the following new paragraph:
					
						(5)implement continuous process improvement within the agency..
				(e)Performance Improvement Officer requirementParagraph (2) of section 1124(a) of such title is amended—
				(1)in subparagraph (E), by striking ; and and inserting a semicolon;
				(2)in subparagraph (F), by striking the period and inserting ; and; and
				(3)by inserting at the end the following new subparagraph:
					
						(G)advise and assist the head of the agency and the Chief Operating Officer on implementing the
			 continuous process improvement within the agency..
				(f)Performance Improvement CouncilSubsection (b) of section 1124 of such title is amended—
				(1)in paragraph (1)—
					(A)by redesignating subparagraphs (C) and (D) as (D) and (E), respectively; and
					(B)by inserting after subparagraph (B), the following new subparagraph:
						
							(C)an appropriate expert designated by the Director of the Office of Management and Budget pursuant to
			 paragraph (4);; and
					(2)by adding at the end the following new paragraph:
					
						(4)Designation of expert on continuous process improvementThe Director of the Office of Management and Budget shall appoint a highly-qualified expert on
			 continuous process improvement to serve as a member of the Performance
			 Improvement Council to advise on the implementation of continuous process
			 improvement across agencies..
				4.Center of excellence for continuous process improvement
			(a)In generalChapter 11 of title 31, United States Code, is amended by adding at the end the following new
			 section:
				
					1126.Center of excellence for continuous process improvement
						(a)In generalThe Director of the Office of Management and Budget shall designate a center of excellence for
			 continuous process improvement training, from within the Department of
			 Defense.
						(b)FunctionsThe Director shall ensure that the center designated under subsection (a) provides agencies with a
			 common set of approaches to training and deployment of continuous process
			 improvement..
			(b)DesignationThe Director of the Office of Management and Budget shall designate the center of excellence
			 required under section 1126(a) of title 31, United States Code, as added
			 by subsection (a), not later than 90 days after the date of the enactment
			 of this Act.
			(c)Technical and conforming amendmentThe table of contents for chapter 11 of title 31, United States Code, is amended by inserting after
			 the item relating to section 1125 the following new item:
				
					
						1126. Center of excellence for continuous process improvement..
			5.Preparation and submission of appropriations requests to the PresidentParagraph (1) of section 1108(b) of title 31, United States Code, is amended by adding at the end
			 the following: The head of each agency shall include information on the results of continuous process improvement
			 projects in each relevant appropriation request for the agency. The head
			 of an agency may submit a proposal on alternate uses of the funds that
			 have not been used as a result of continuous process improvement projects..
		6.Effective dateExcept as otherwise expressly provided under this Act, this Act and the amendments made by this Act
			 shall take effect 6 months after the date of the enactment of this Act.
		
